Case 6:19-cv-02237-RBD-LRH Document 71 Filed 01/25/21 Page 1 of 2 PageID 4401




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

UNITED STATES OF AMERICA;
STATE OF FLORIDA; and OMNI
HEALTHCARE, INC.,

      Plaintiffs,

v.                                                     Case No. 6:19-cv-2237-Orl-37LRH

HEALTH FIRST, INC.; HEALTH FIRST
MEDICAL GROUP, LLC; STEVEN
JOHNSON; JOSEPH FELKNER; DREW
RECTOR; LEONARD GRECUL; MARK
MENDOLLA; THOMAS SWAIN;
STEVEN KARAS; ENRIQUIE
POLANCO; JOSEPH MCCLURE; LEE
SCHEINBART; SIMON VINARSKY;
MATTHEW GERELL; AMIT
BAROCHIA; ROBERT SPRAWLS;
ASISH DELAL; JOHN BOMALASKI;
GERMAINE BLAINE; FIRAS
MUWALA; RITESH PATIL;
GRAINGER STEELE LANNEAU;
JAMES NEEL; and JEFFREY
STALNAKER,

      Defendants.
_____________________________________

                              ORDER TO SHOW CAUSE

      Defendants moved to stay discovery and indicated Relator Omni Healthcare, Inc.

opposes. 1 (Doc. 69 (“Motion”).) But Relator failed to respond to the Motion, although the



      1 Defendants moved to stay discovery pending resolution of Defendants’ motions
to dismiss “and until such time as the Court may rule Defendants are required to file
answers in this action.” (Doc. 69, p. 1.) The Court ruled on Defendants’ motion to dismiss,
but gave Plaintiffs leave to amend, so the Motion is still ripe. (See Doc. 70.)
                                            1
Case 6:19-cv-02237-RBD-LRH Document 71 Filed 01/25/21 Page 2 of 2 PageID 4402




deadline was January 22, 2021. See Local Rule 3.01(b) (requiring that a party opposing a

motion file a response within fourteen days after receiving service of the motion).

      Accordingly, by Monday, February 1, 2021, Relator is ORDERED TO SHOW

CAUSE by written response why it failed to timely respond. With this response, Relator

is also DIRECTED to respond to the Motion. Failure to timely do so may result in the

Court granting the Motion as unopposed.

      DONE AND ORDERED in Chambers in Orlando, Florida, on January 25, 2021.




Copies to:
Counsel of Record




                                            2
